DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The  35 U.S.C. 103(a) rejection of Claim(s) 1 — 2, 6 and 10 as being unpatenable over
Takashima et al (U.S. Patent Application Publication No. 2013/0029146 A1) in view of Chung
(U.S. Patent No. 6,938,783 B2), of record on page 2 of the previous Action, is withdrawn.

2.	The 35 U.S.C. 103(a) rejection of Claims 3 — 5 as being unpatentable over Takashima
et al (U.S. Patent Application Publication No. 2013/0029146 A1) in view of Chung (U.S. Patent
No. 6,938,783 B2) and further in view of Glackin (U.S. Patent No. 5,082,595), of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 103(a) rejection of Claim 9 as being unpatentable over Takashima et
al (U.S. Patent Application Publication No. 2013/0029146 A1) in view of Chung (U.S. Patent
No. 6,938,783 B2) and further in view of Lee et al (U.S. Patent No. 7,846,775 B1), of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 103(a) rejection of Claim 11 as being unpatentable over Takashima et
al (U.S. Patent Application Publication No. 2013/0029146 A1) in view of Chung (U.S. Patent
No. 6,938,783 B2) and further in view of Fusayama et al (JP 48 — 84169 A; English translation), of record on page 2 of the previous Action, is withdrawn.




NEW REJECTIONS
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 – 6 and 9 – 11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘active esterification’ is indefinite as it is unclear what the difference is between an ‘active esterification’ and an ‘esterification.’ The phrase ‘active ester’ is indefinite as it is unclear what the difference is between an ‘active esterification’ and an ‘ester.’




Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claim(s) 1 — 2, 6 and 10 – 11 are rejected under 35 U.S.C. 103(a) as being unpatenable over Takashima et al (U.S. Patent Application Publication No. 2013/0029146 A1) in view of Chung (U.S. Patent No. 6,938,783 B2) and Iseki et al (U.S. Patent Application Publication No. (2013/0052460 A1).
With regard to Claim 1, Takashima et al disclose a carrier that is a carrier tape
(paragraph 0121) comprising a resin substrate (paragraph 0103) and a layer of pressure — sensitive adhesive (paragraph 0105) comprising an acrylic acid ester (paragraph 0028), and a layer of primer between the resin substrate and the layer of pressure – sensitive adhesive, because the substrate is treated with the layer of primer (paragraph 0105); each layer is therefore formed on the other layer; because the layer of pressure – sensitive adhesive comprises acrylic acid ester, it is structurally identical to a layer that has been esterified; the layer of pressure — sensitive adhesive comprises a pigment (paragraph 0095). It would have been obvious for one of ordinary skill in the art to provide for an inorganic pigment, as a pigment is disclosed, and only two types of pigment exist, organic and inorganic. The substrate would therefore contain an inorganic pigment although it would not comprise an inorganic pigment. The resin substrate has a centerline surface average roughness of 10 nm or less, because the centerline surface average roughness is a range that includes, and therefore has, a value of less than 10 nm (0.001 um; paragraph 0104). The claimed aspect of being ‘for bio — molecule’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02. Alternatively, although the disclosed range of centerline surface average roughness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05. Takashima et al fail to disclose a carrier tape in the form of a plate and a primer comprising an amino group – containing compound.
Chung teaches a carrier tape in the form of a plate or alternatively not in the form of a
plate (flat tape as illustrated, therefore a plate, or with a trough tape structure; column 11, lines
24 — 34) for the purpose of holding many parts in a relatively small volume (column 13, lines 32 — 39).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
carrier tape in the form of a plate in order to obtain holding of many parts in a relatively small
volume as taught by Chung.
	Iseki et al teach a primer (paragraph 0016) for pressure – sensitive adhesive (paragraph 0017) comprising an amino – containing compound (acrylamide; paragraph 0027) for the purpose of obtaining excellent anchoring force (paragraph 0016).
It therefore would have been obvious for one of ordinary skill in the art to provide for an amino – containing compound in order to obtain excellent anchoring force as taught by Iseki et al.
With regard to Claims 2 and 6, the substrate comprises polypropylene (paragraph 0103 of Takashima et al).
With regard to Claim 10, alternatively, the pressure – sensitive adhesive disclosed by Takashima et al comprises amine (paragraph 0093). The primer layer would therefore contain amine, although it would  not comprise amine.
With regard to Claim 11, alternatively, the pressure – sensitive adhesive taught by Iseki et al comprises aminoalkylsilane (aminopropyltrimethoxysilane; paragraph 0077). The primer layer would therefore contain aminoalkylsilane, although it would  not comprise aminoalkylsilane.


9. 	Claims 3 — 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima et al (U.S. Patent Application Publication No. 2013/0029146 A1) in view of Chung
(U.S. Patent No. 6,938,783 B2) and Iseki et al (U.S. Patent Application Publication No. (2013/0052460 A1) and further in view of Glackin (U.S. Patent No. 5,082,595).
Takashima et al, Chung  and Iseki et al disclose a carrier as discussed above. With regard to Claims 3 — 4, Takashima et al, Chung  and Iseki et al fail to disclose a pigment that is carbon black.
Glackin teaches a pressure — sensitive adhesive comprising carbon black for the purpose
of obtaining conductivity (column 5, lines 23 — 31).
It therefore would have been obvious for one of ordinary skill in the art to provide for
carbon black in order to obtain conductivity as taught by Glackin.
With regard to Claim 5, the amount of carbon black taught by Glackin is about 5 percent
by weight (column 5, lines 19 — 22).

10. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima et al (U.S. Patent Application Publication No. 2013/0029146 A1) in view of Chung
(U.S. Patent No. 6,938,783 B2) and Iseki et al (U.S. Patent Application Publication No. (2013/0052460 A1) and further in view of Lee et al (U.S. Patent No. 7,846,775 B1).
Takashima et al, Chung  and Iseki et al disclose a carrier as discussed above. Takashima et al, Chung  and Iseki et al fail to disclose a microarray.
Lee et al teach the packaging of integrated circuits in a carrier that is a microarray for the
purpose of providing physical isolation so that contacts are electrically isolated from each other 
(micro — array style packages; column 3, lines 5 — 25) 
It therefore would have been obvious for one of ordinary skill in the art to provide for a
microarray in order to obtain physical isolation as taught by Lee et al.


ANSWERS TO APPLICANT’S ARGUMENTS
11.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782